COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Willis and Annunziata
Argued at Alexandria, Virginia


MARY W. STULTZ, (Deceased), BY HER
 PERSONAL REPRESENTATIVE MARY A. GOOD,
 EXECUTRIX OF ESTATE OF MARY W. STULTZ,
 ET AL.
                                           MEMORANDUM OPINION * BY
v.   Record No. 0070-98-4                JUDGE ROSEMARIE ANNUNZIATA
                                             NOVEMBER 24, 1998
HELEN STULTZ ALBAUGH

             FROM THE CIRCUIT COURT OF FREDERICK COUNTY
                        James L. Berry, Judge

            David H. N. Bean for appellants.

            No brief or argument for appellee.



     Mary A. Good ("appellant") was convicted in the Circuit

Court of Frederick County of contempt.    On appeal, appellant

contends that the trial court no longer had jurisdiction to enter

the order upon which appellant's conviction is based.     We agree

and reverse.

     On May 1, 1997, the trial court entered an order

(hereinafter "the May Order") fully distributing the settlement

proceeds of a wrongful death action and approving the

disbursement of precise amounts for the coverage of certain

expenses, with the remainder of such proceeds to be paid to

appellee.   The May Order contained no restrictions as to when the

approved amounts should be disbursed; however, it did state in

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
closing, "And this cause is ENDED."    Pursuant to the May Order,

appellant, as personal representative and co-executor of the

estate, disbursed approved funds to herself.    The trial judge

entered a second order on June 1, 1997, requiring appellant to

return the funds to the court.    Upon her failure to do so, the

trial judge found appellant in contempt by order of July 24,

1997.

        In this case, the trial court's May Order is a final one.   A

final order is "one which disposes of the whole subject, gives

all the relief contemplated, provides with reasonable

completeness for giving effect to the sentence, and leaves

nothing to be done in the cause save to superintend ministerially

the execution of the order."     Marchant & Taylor v. Mathews

County, 139 Va. 723, 734, 124 S.E. 420, 423 (1924) (citing 4

Minor's Institute, 860), quoted in Daniels v. Truck & Equip.

Corp., 205 Va. 579, 585, 139 S.E.2d 31, 35 (1964).     The May Order

fully disposed of the proceeds of a wrongful death settlement,

which was the "whole subject" before the court.    Moreover, by

ruling on the distribution of the proceeds, the order provided

all the relief contemplated and left nothing to be done except

for ministerially superintending its execution.    Finally, the

order plainly stated in closing, "And this cause is ENDED."

        All final judgments, orders, and decrees remain under the

trial court's control for 21 days after their date of entry and

may only be modified, vacated, or suspended during that time.



                                   2
Rule 1:1.   The running of time under Rule 1:1 may be interrupted

only by entering a suspending or vacating order.       School Bd. of

City of Lynchburg v. Caudill Rowlett Scott, Inc., 237 Va. 550,

556, 379 S.E.2d 319, 323 (1989).       If no such order is entered,

the trial court loses jurisdiction after 21 days.       In re

Commonwealth Dept. of Corrections, 222 Va. 454, 464, 281 S.E.2d

857, 862-63 (1981).   As the May Order is a final judgment, which

was neither suspended nor vacated, the trial court did not have

jurisdiction over appellant when it entered its order of June 1,

1997, requiring her to return disbursed funds.      The court lost

jurisdiction over appellant 21 days after the May Order's entry.
     Judgments entered by a court without jurisdiction over the

subject matter or the parties are void.       Rook v. Rook, 233 Va.

92, 95, 353 S.E.2d 756, 758 (1987); Virginia Dept. of Corrections

v. Crowley, 227 Va. 254, 264, 316 S.E.2d 439, 444 (1984).

Because appellant's conviction of contempt was based on the trial

court's orders of June 1 and July 24, 1997, both of which were

void, we reverse.
                                             Reversed and dismissed.




                                   3